Citation Nr: 1749806	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the right great toe, which is currently evaluated as noncompensable.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Patricia L. McCabe, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, continued the assigned noncompensable rating for residuals of a fracture of the right great toe.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference Board hearing.  A transcript of the proceeding is of record.

This case was last before the Board in March 2015, where it remanded the claim for further development.  The RO continued the denial of the Veteran's claim, as reflected in the August 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its March 2015remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's residuals of a fracture of the right great toe is shown to be productive of a moderately severe foot injury of the right foot with symptoms including: documented pain on weight-bearing, interference with standing, and disturbance of locomotion with use of a cane for ambulation.

2.  The Veteran has not met the schedular criteria for a TDIU, because he is only service-connected for a single disability, which is not rated as 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, for residuals of a fracture of the right great toe have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for a TDIU, on a schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that, in a December 2008 letter, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claim in the January 2013 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, and his written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was afforded a VA examination in December 2008 and July 2017 to address the nature and severity of the residuals of a fracture of the right great toe.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Foot disabilities are evaluated under 38 C.F.R. § 4.71, Diagnostic Codes 5276-5284.  The Veteran's service-connected residuals of a fracture of the right great toe are currently rated as noncompensable from June 23, 1975, under Diagnostic Code (DC) 5284.  38 C.F.R. § 4.71, Diagnostic Code 5284, concerns "other injuries of the foot" and ratings are assigned on a unilateral basis.  A 10 percent evaluation is warranted for a "moderate" foot injury, and a 20 percent evaluation is warranted for a "moderately severe" foot injury.  Finally, a maximum 30 percent evaluation is warranted for a "severe" foot injury.  A NOTE under DC 5284 reflects that a 40 percent evaluation will be assigned when there is "actual loss of use of the foot."  Id.  Of the diagnostic codes for evaluating foot disabilities (i.e., DC 5276-5284), there are no criteria for rating a unilateral foot disability higher than 30 percent.

Regulations indicate that "loss of use of the foot" exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  This determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.

The words "slight," "moderate," "and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA examination in December 2008.  He reported intermittent pain four times a week lasting up to four hours each time; he described this pin as an aching, cramping, sharp pain with severity of 9/10 brought on by physical activity and relieved by rest and partially by aspirin.  He also reported pain and swelling of the right foot with standing and walking, and noted that the bone has never been infected.  He indicated that he cannot stand too long or walk a lot.

Following physical evaluation, the examiner found a diagnosis of status post fracture of the right great toe with calcaneal spurs.  The examiner explained that biomechanical stress of trauma changes the microenvironment of the affected joint, which led to degenerative changes.  Further, the examiner noted that the palpation of the plantar surface of the feet reveals no tenderness, there was good alignment of the Achilles tendon, dorsiflexion of all of the toes produces no pain, palpation of the metatarsal heads of the toes produces no tenderness, as well as the absence of flat feet, claw feet, hammertoes or Morton's metatarsalgia, and hallux valgus or rigidus.  While the examiner found no evidence of limitation of standing or walking, the examiner indicated that the effect of the Veteran's condition on his usual occupation and daily activities is manifested by a difficulty running, jumping, prolonged standing, walking, heavy lifting, and frequent climbing up and down stairs.

In his March 2010 Notice of Disagreement, the Veteran reported that his residual injury affects his ability to stand and walk for any period of time more than 30 to 45 minutes and, consequently, he has pain weekly which lasts more than 4 hours at a time.  He further described this pain as affecting his ability to think and remember.

In his March 2013 substantive appeal, the Veteran stated that he has problems with walking, standing, and pain on a daily basis from his right foot fracture.  He noted that, while it is only his big toe, the affect has caused him to walk funny which has secondarily affected his right leg and his back.

During his May 2014 Board hearing, the Veteran testified that his in-service injury occurred while moving a crate of weapons that ultimately fell on his foot, fracturing his foot and causing him to fall down a ravine.  See Board Hearing Transcript at 4 -5.  He indicated that his injury has affected his gait and his stance, which in turn has reduced his activity to the point that he had to retire from his jobs as an electric meter repairman and as a barber.  Id.  Moreover, the Veteran described spending the majority of his day having to sit with his foot elevated, which he noted as being the only time he does not have a problem with his foot.  Id.  However, if he is walking, standing, or actually doing some kind of activity there is a huge, significant difference in his pain.  Id.  Lastly, he further described experiencing pain radiate from his toe to his foot to his leg.  Id. at 10.

The Veteran was afforded a VA examination in July 2017.  He described flare-ups as painful when walking up steps, and stated that if his toe bends it hurts.  He also reported that his ankle will swell and become inflamed.  The Veteran reported having trouble walking daily and that he uses a cane to keep pressure off of the right side.  He indicated that he is unable to go to stores without having to sit and take breaks and noted that he can no longer be a barber, because it is too painful to stand and perform the responsibilities of the job.

Following physical evaluation, the examiner found a diagnosis of status post fracture of the right great toe.  Further, the examiner noted that the palpation of the plantar surface of the feet reveals no tenderness, there was good alignment of the Achilles tendon, dorsiflexion of all of the toes produces no pain, palpation of the metatarsal heads of the toes produces no tenderness, as well as the absence of flat feet, claw feet, hammertoes or Morton's metatarsalgia, and hallux valgus or rigidus.  

Regarding the Veteran's functional loss and limitation of motion, the examiner documented pain on weight-bearing, interference with standing, and disturbance of locomotion on the right foot.  The examiner noted that the x-rays during service showed a fracture of the right big toe that was barely visible, but indicated that he "continues to have chronic pain out of proportion to previous objective findings."  Based on these findings, the examiner described the condition as "mild."  However, the examiner indicated that the Veteran would be suited for employment in a position where he could sit down mostly, and suggested that the Veteran could possibly go back to his old position as a barber with an assistive device.

The Board finds that the December 2008 and July 2017 VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners considered the relevant history of the Veteran's status post fracture of the right great toe, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As noted above, in order to warrant a compensable evaluation under Diagnostic Code 5284, the evidence would need to show that there is either a "moderate," "moderately severe," or "severe" injury of the foot.

For the entire period on appeal, the Board concludes that the evidence of record supports a 20 percent rating, but no higher, for the Veteran's service-connected residuals of a fracture of the right great toe.  In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that his symptoms most closely approximate a "moderately severe" foot injury, which would warrant a 20 percent rating.  Despite the July 2017 VA examiner describing the Veteran's symptoms as "mild," the evidence of record reflects a situation resulting in pain on weight-bearing, interference with standing, and disturbance of locomotion on the right foot with use of a cane for ambulation.  Moreover, the VA examiner further indicated that the Veteran reported "chronic pain out of proportion to previous objective findings," which the Board has interpreted as greater than "mild" or "moderate" in severity, but less than "severe."

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's right foot symptoms.  However, none of the other diagnostic codes for foot disabilities contained in 38 C.F.R. § 4.71a are applicable here.  These diagnostic codes are organized specifically by the type of symptoms involved in each disability.  Here, the medical evidence reflects that the Veteran has a history of worsening pain in his right toe, which is the predominant symptom.  Other reported symptoms include swelling and tenderness.  Nevertheless, the record indicates that he can ambulate with the assistance of a cane.  Furthermore, when the VA examiners were specifically requested to indicate whether there was functional impairment of the right foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, they both responded in the negative.  Accordingly, a higher rating under DC 5284 is not applicable in this case.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain, the criteria under Diagnostic Code 5284 in this case are not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Therefore, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

III.  Extraschedular Consideration

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right great toe disability.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.124a.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his residuals of a fracture of the right great toe present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative has alleged that the Veteran's service-connected disabilities combined to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.  Finally, the Board notes that the disability's effect, if any, on the Veteran's employment is being considered below in the Board's remand of the Veteran's claim of entitlement to a TDIU.

The Board acknowledges that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012); see also, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.").  However, Diagnostic Codes 5284 specifically sets forth separate rating criteria based on unilateral foot disabilities. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Therefore, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Schedular TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran is in receipt of service connection for residuals of a fracture of the right great toe with an assigned 20 percent evaluation and a noncompensable rating for tinea pedis of the feet.  As a result, he has not met the schedular criteria for a TDIU at any point during the period on appeal, because he does not have a single disability rated at 60 percent or more and, the combined rating of his service-connected disabilities is not 70 percent or more.  Accordingly, as a matter of law, the Veteran does not meet the schedular criteria for a TDIU and the claim must be denied.  See 38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  Notwithstanding this determination, the Board will address the issue of entitlement to a TDIU on an extraschedular basis in the Remand portion of this decision below.


ORDER

1.  Entitlement to an evaluation of 20 percent, but no higher, effective October 14, 2008, for residuals of a fracture of the right great toe is granted.

2.  Entitlement to a schedular TDIU is denied.


REMAND

Service Connection Claim

The July 2017 VA examination report reflects that the Veteran's service-connected residuals of a fracture of the right great toe results in his ankle swelling up and becoming inflamed.  However, a VA examination and medical opinion was not been provided.  As a result, the Board finds that the Veteran should be afforded a VA examination to address whether the Veteran has a chronic ankle disability and, if so, was it caused or aggravated by his service-connected right great toe disability.

TDIU

The evidence of record reflects that the Veteran's service-connected residuals of a fracture of the right great toe at some point during the period on appeal may have interfered with his employment.  Specifically, the Veteran testified during his Board hearing that his injury has affected his gait and his stance, which in turn has reduced his activity to the point that he had to retire from his jobs as an electric meter repairman and as a barber.  Moreover, he also described spending the majority of his day having to sit with his foot elevated, which he noted as being the only time he does not have a problem with his foot.  Similarly, the July 2017 VA examiner indicated that Veteran would be suited for employment in a position where he could sit down mostly, and suggested that the Veteran could possibly go back to his old position as a barber with an assistive device.  While the evidence suggests interference with employment due to his service-connected right great toe disability, at no point during the period on appeal has he met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), which means that a TDIU, if applicable, would need to be awarded on an extraschedular basis.

However, as noted above, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria under 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, as the Veteran has not met the schedular criteria for a TDIU, the Board finds that a remand is warranted to refer the TDIU claim to the Director for extraschedular consideration in the first instance.

The Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's service connection claim and must be deferred pending resolution of the claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of an ankle disability secondary to his service-connected residuals of a fracture of the right great toe.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Thereafter, the examiner must address the following:

(a)  Does the Veteran currently have, or has he at any point during the period on appeal (since October 2008) had a right ankle disability, to include a disability manifested by swelling and inflammation?

(d)  If so, is it at least as likely as not (50 percent probability or more) that such right ankle disability is proximately due to or aggravated by his service-connected residuals of a fracture of the right great toe?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected residuals of a fracture of the right great toe has aggravated any identified right ankle disability, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

3.  Adjudicate the intertwined claim of entitlement to service connection for a right ankle disability.

4.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., from October 1, 2008 to the present.

5.  After completing the above and any other development deemed necessary by the AOJ, submit the claim to the Director, Compensation Service for consideration of the assignment of an extraschedular TDIU.  If any claims remain denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


